PER CURIAM.
Dan Oliver appeals the district court’s orders denying relief without prejudice on his 42 U.S.C. § 1983 (2000) complaints pursuant to 28 U.S.C. § 1915(g) (2000), and denying his motions to amend and for reconsideration. We have reviewed the *210records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Oliver v. Osborne, Nos. CA-03-43; CA-03-9 (W.D.Va. Feb. 24, 2003; Feb. 26, 2003; Mar. 27, 2003). Oliver’s motions for general relief, for emergency relief, and for appointment of counsel, as supplemented, are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.